Citation Nr: 1806543	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-11 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from July 1974 to August 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before the Board at a July 2017 hearing conducted at the Board's offices in Washington, D.C.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to service connection for sleep apnea.  Specifically, he has testified that the symptoms experienced at the time of his diagnosis in 2005 are the same as those he suffered during and since his period of active service.  The Veteran has stated that he experienced fatigue and snored heavily during service, and has submitted two lay statements, from his mother and wife, in support of his claim.  

While a VA opinion was obtained in May 2013, this opinion is inadequate for the purposes of determining service connection.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  In this regard, the opinion focused solely on a single service treatment record indicating the Veteran sought treatment for fatigue even after sleeping for 14 hours, and does not take into consideration the lay statements of record regarding is symptomatology throughout his period of service.  As such, the Veteran must be provided a new VA examination to determine whether his current obstructive sleep apnea is etiologically related to his active service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address the nature and etiology of the Veteran's diagnosed obstructive sleep apnea.  The entire claims file, including this REMAND, must be provided to the examiner for review, and the examination report should indicate such a review was accomplished.  Any clinically indicated testing and/or consultation must be performed.  

Following a review of the claims file and physical examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's sleep apnea began in service, was caused by service, or is otherwise etiologically related to his period of active service?  In offering this opinion, the examiner must address lay statements of record indicating in-service symptoms of snoring, fatigue, and gasping for air.

A complete rationale must be provided for all opinions offered, including a discussion of the evidence of record and medical principles which led to the conclusions reached.

2. Review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures must be implemented at once.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


